             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HANNA LAURIE TAYLOR,                             No. 1:19-CV-00660

            Plaintiff,                           (Judge Brann)

      v.                                         (Magistrate Judge Schwab)

MAUREEN BEIRNE and
PA ATTORNEY GENERAL,

            Defendants.

                                    ORDER

                                 JUNE 26, 2019

     On June 4, 2019, Magistrate Judge Susan E. Schwab recommending

dismissing Hanna Laurie Taylor’s Petition for a Writ of Habeas Corpus without

prejudice. No timely objections were filed to this Report and Recommendation.

Finding no clear error on the face of the record, IT IS HEREBY ORDERED that

     1.    The Motion for Leave to Proceed in Forma Pauperis, ECF No. 2, is

           CONDITIONALLY GRANTED, for screening purposes only.

     2.    The Report and Recommendation, ECF No. 9, is ADOPTED.

     3.    Ms. Taylor’s Petition, ECF No. 1, is DISMISSED WITHOUT

           PREJUDICE.

     4.    The Clerk of Court is directed to close this case.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
